Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Norman O’Neal Copeland, Appellant                      Appeal from the 4th District Court of Rusk
                                                        County, Texas (Tr. Ct. No. CR16-289).
 No. 06-17-00193-CR          v.                         Opinion delivered by Justice Burgess, Chief
                                                        Justice Morriss and Justice Moseley
 The State of Texas, Appellee                           participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect that Copeland pled
not guilty to the offense. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Norman O’Neal Copeland, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.


                                                        RENDERED APRIL 17, 2018
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk